Exhibit 10.2

  

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 2, 2020 (the
“Effective Date”), between Diamond S Management LLC, a limited liability company
organized under the laws of the Marshall Islands (the “Company”), and Kevin
Kilcullen (“Executive”).

 

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to remain employed with the Company, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.                  Term. The Company agrees to continue to employ Executive,
and Executive agrees to remain in the employ of the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the date
hereof and ending on the second anniversary thereof (such period, the “Term”),
unless such employment is earlier terminated in accordance with this Agreement.
Notwithstanding the foregoing, the Term shall automatically be extended for
additional one-year periods, unless, at least 60 days prior to the end of the
then existing Term, either party hereto gives written notice to the other party
that it does not desire the Term to be so extended.

 

2.                  Position, Duties and Responsibilities.

 

(a)                During the Term, Executive shall serve as the Chief Financial
Officer of the Company. Executive’s principal work location shall be at the
Company’s offices at 33 Benedict Place, Greenwich, CT USA. Executive shall
report directly and solely to the Chief Executive Officer of the Company (the
“CEO”) and shall have the duties customarily assigned to the chief financial
officer of a public company operating in the Company’s industry.

 

(b)                During the Term, Executive shall devote substantially all his
working time to the business of the Company and Diamond S Shipping Inc., a
Marshall Islands corporation and sole owner of the Company (the “Parent”), and
each and all of the Company’s and the Parent’s respective direct and indirect
affiliates and subsidiaries (collectively, the “Company Group”). Notwithstanding
the foregoing, it shall not be a violation of this Agreement for Executive to
(i) serve as a director or an officer of, or otherwise participate in,
non-profit, educational, social welfare, religious and civic organizations, (ii)
subject to the advance written approval of the CEO, serve as a director of a
for-profit entity or (iii) manage his personal, financial (to the extent
Executive makes passive investments only) and legal affairs, in each case, so
long as any such activities do not unreasonably interfere with the performance
of his duties and responsibilities to the Company and the Company Group and
comply with the conflict-of-interest policies established by the Company and the
members of the Company Group.

 

(c)                Executive shall at all times comply with and be subject to
all applicable law, rules and regulations and such policies and procedures as
the Company, the Parent and Diamond S Management LLC, a limited liability
company organized under the laws of Delaware (the “Delaware Entity”) may
establish from time to time for the executives of the Company, the Parent and
the Delaware Entity, including, without limitation the Code of Business Conduct
and Ethics as adopted by the Parent, and, to the extent made known to Executive
in writing, any other policy adopted by a member of the Company Group applicable
to Executive , in each case as amended from time to time.

 



 2 

 

 

(d)                Executive acknowledges and agrees that Executive has a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Company and the Company Group and to do no act that could,
directly or indirectly, injure the business, interests, or reputation of the
Company or the members of the Company Group. In furtherance of the foregoing,
Executive will present to the CEO of the Company or other member of management
all material business opportunities or ventures made known to Executive,
independently or with others, that are within the business purposes of the
Company and/or the Company Group, including, without limitation, opportunities
that may compete with the Company or the members of the Company Group and could
reasonably be expected to be implemented by the Company and/or the Company
Group.

 

3.                  Compensation and Benefits.

 

(a)                Base Salary. During the Term, Executive shall be paid an
annual base salary of $450,000 (“Base Salary”). The Base Salary shall be payable
monthly in accordance with the Company’s regular payroll practices. During the
Term, the Base Salary shall be reviewed annually and is subject to upward
adjustment, but in no event shall the Company pay Executive a Base Salary less
than that set forth above.

 

(b)                Bonus. During the Term, Executive shall have an opportunity
to earn a cash bonus (“Annual Bonus”) for each fiscal year during the Term with
a target amount of at least 70% of Executive’s Base Salary for the current
fiscal year (“Target Bonus”). The Annual Bonus shall be subject to performance
goals determined each fiscal year by the Board of Directors of the Parent (the
“Board”) (or the applicable committee or sub-committee to which such authority
has been delegated), of which 70% of the applicable Target Bonus shall be
subject to goals based on the Parent’s performance and 30% of the applicable
Target Bonus shall be subject to goals based on Executive’s individual
performance. The aggregate amount of any Annual Bonus actually payable to
Executive hereunder, if any, shall be determined by the Board (or the applicable
committee or sub-committee to which such authority has been delegated) in its
reasonable discretion as soon as practicable following the end of the applicable
fiscal year, and shall be paid no later than the 15th day of the third month
following such fiscal year end. In order to be eligible for any Annual Bonus,
Executive must be in the active employ of the Company as of December 31 of the
applicable fiscal year.

 

(c)                Equity Compensation. During the Term beginning in fiscal year
2020, Executive shall be eligible to receive annual grants of long-term
incentive awards (“LTIP Awards”) under the Parent’s 2019 Equity and Incentive
Compensation Plan, as may be amended or superseded. Executive’s target LTIP
Award opportunity with respect to each fiscal year shall be at least 100% of
Executive’s Base Salary. The other terms and conditions of such LTIP Awards
(including the mix of award types and vesting provisions) shall be substantially
similar to the terms and conditions provided to other senior executives of the
Company.

 



 3 

 

 

(d)                Retirement, Savings and Welfare Plans. During the Term,
Executive shall be eligible to participate in the retirement, savings, health
and welfare benefit and perquisite and fringe benefit plans, programs, policies
and practices substantially similar to those offered to other senior executives
of the Company or the members of the Company Group.

 

(e)                Vacation. During the Term, Executive shall be entitled in
accordance with Company policies to take 25 days of paid vacation and 5 paid
sick days per calendar year.

 

(f)                 Reimbursement of Business Expenses. During the Term, the
Company shall reimburse Executive for all reasonable business expenses,
including travel expenses, incurred by Executive in the performance of
Executive’s duties, to the extent reimbursable in accordance with the applicable
policies or practices of the Company, including the presentation of satisfactory
statements of such expenses, and such reimbursements shall be made to Executive
at such times as in accordance with the applicable policies or practices of the
Company.

 

(g)               One-Time Expenses. The Company shall reimburse Executive in an
aggregate amount not to exceed $50,000 for reasonable out-of-pocket expenses
(other than relocation-related expenses but including legal expenses) incurred
in 2019 and 2020 in connection with his accepting and commencing employment with
the Company and entering into this Agreement subject to receipt of satisfactory
documentation that such expenses were incurred by Executive.

 

(h)               Insurance and Indemnification. The Company, the Parent or
other appropriate member of the Company Group shall maintain Directors and
Officers Insurance during the Term. Further, Executive shall be subject to
Paragraph 7(d) of the Amended and Restated Limited Liability Company Agreement
of Diamond S Management LLC (a Marshall Islands Limited Liability Company) dated
August 20, 2009 (the “LLC Agreement”), in respect of indemnification.

 

4.                  Termination of Employment During the Term.

 

(a)                Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death. The Company may terminate Executive’s
employment for Disability. For purposes of this Agreement, “Disability” means,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, Executive’s being unable to engage in any
substantial gainful activity for any consecutive period of six months or any
non-consecutive periods aggregating six months or more in any 12-month period.

 

(b)                Cause. The Company may terminate Executive’s employment for
Cause. For purposes of this Agreement, “Cause” means:

 

(i)the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company and the Company Group (other than any such
failure resulting from Executive’s incapacity due to physical or mental
illness);

 



 4 

 

 

(ii)Executive has failed to follow the lawful reasonable directives of the CEO
or the Board;

 

(iii)gross negligence or willful misconduct by Executive in the execution of
Executive’s duties hereunder;

 

(iv)Executive has materially breached any material policy or code of conduct of
the Company or any member of the Company Group to which he is subject;

 

(v)Executive has engaged in the use of illegal drugs, the persistent excessive
use of alcohol or any other willful activity that materially impairs Executive’s
ability to perform his duties hereunder or results in conduct bringing the
Company or the members of the Company Group into substantial public disgrace or
disrepute;

 

(vi)indictment or conviction of Executive of, or a plea by Executive of nolo
contendere to, a felony (or the equivalent thereof in a jurisdiction other than
the United States) or any other crime of moral turpitude, other than, for the
avoidance of doubt, minor traffic offenses;

 

(vii)Executive has engaged in fraudulent or criminal activity (whether or not
prosecuted) in the course of Executive’s employment; or

 

(viii)a material breach by Executive of this Agreement.

 

“Cause” under Section 4(b)(i), (ii), (iv) or (viii) shall not exist until and
unless the Company has given Executive notice of the applicable breach. Such
notice shall specifically delineate such claimed breach and shall inform
Executive that he is required to cure such breach (if curable and non-recurring)
within 10 days (the “Cause Cure Period”) after such notice is given. If such
breach is not so cured (or is not curable), the Company may terminate Executive
for Cause under Section 4(b)(i), (ii), (iv) or (viii). If such breach is cured
within the Cause Cure Period, Cause shall not exist for purposes of
Section 4(b)(i), (ii), (iv) or (viii) with respect to such breach.

 

(c)                Good Reason. Executive may terminate Executive’s employment
for Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence, without Executive’s written consent, of any of the events or
circumstances set forth in clauses (i) through (iv) below:

 

(i)the assignment to Executive of a title or duties inconsistent in any material
respect with Executive’s title, position, authority or responsibilities set
forth in this Agreement, or any other action or omission by the Company, in
either case which results in a material diminution in such title, position,
authority or responsibilities;

 



 5 

 

 

(ii)a material reduction in Executive’s Base Salary below $450,000 annually,
Target Bonus below 70% of Executive’s Base Salary or target LTIP Award below
100% of Executive’s Base Salary;

 

(iii)a relocation of Executive’s principal work location by more than 50 miles
(unless such relocation does not result in a material increase in distance from
Executive’s residence to Executive’s principal work location); or

 

(iv)any other material breach by the Company of this Agreement.

 

“Good Reason” shall not exist until and unless Executive has given the Company
notice of the applicable event within 90 days of the date Executive knows or
reasonably should have known of the initial existence of such event. Such notice
shall specifically delineate such claimed breach and shall inform the Company
that the Company shall have 30 days during which it may cure such breach (the
“Good Reason Cure Period”) after such notice is given. If such breach is not so
cured or disputed in writing by the Company during the Good Reason Cure Period,
Executive may resign for Good Reason within 30 days after the end of the Good
Reason Cure Period. If such breach is cured within the Good Reason Cure Period,
Good Reason shall not exist hereunder with respect to such breach.

 

(d)               Without Cause or Without Good Reason. The Company may
terminate Executive’s employment without Cause and Executive may terminate his
employment without Good Reason upon written notice at any time; provided,
however, Executive shall be required to give the Company 30 days’ notice prior
to any resignation without Good Reason (which notice period the Company may
elect to waive).

 

(e)                Expiration of the Term. Unless earlier terminated,
Executive’s employment shall terminate automatically upon the expiration of the
Term. In the event that Executive’s employment so terminates as a result of the
Company’s election not to renew the Term, such termination of employment shall
be deemed to be a termination by the Company without Cause for purposes of
Section 5.

 

(f)                 Notice of Termination. Any termination of Executive’s
employment hereunder by the Company for Cause or due to Disability or by
Executive for Good Reason shall be communicated by an executed Notice of
Termination given in accordance with this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) specifies the intended termination date (which date, in the case of a
termination for Cause or Good Reason that requires a Cause Cure Period or a Good
Reason Cure Period, as applicable, shall not be before the expiration of any
such period). The failure by Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, to assert such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

 



 6 

 

 

(g)                Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause or by Executive
for Good Reason, the date specified in the Notice of Termination, (ii) if
Executive’s employment is terminated by the Company other than for Cause or due
to Disability, the date on which the Company notified Executive of such
termination, (iii) if Executive resigns without Good Reason, the date specified
by Executive, which shall not be earlier than 30 days after the date Executive
provides such notice; provided, however, the Company may waive such notice
period, in which case the Date of Termination shall be any earlier date selected
by the Company, (iv) if Executive’s employment is terminated by the Company due
to Disability, the date specified in the Notice of Termination, (v) if
Executive’s employment is terminated by reason of death, the date of Executive’s
death or (vi) in the event of Executive’s termination pursuant to Section 4(e),
the scheduled expiration of the Term.

 

5.                 Obligations of the Company Upon Termination. Following any
termination of Executive’s employment hereunder, Executive shall not be
otherwise compensated for the loss of employment or the loss of any rights or
benefits under this Agreement or any such plans and programs, except as provided
below:

 

(a)                Good Reason; Other Than for Cause; Death; Disability. Except
as provided in Section 5(b), if, during the Term, Executive’s employment is
terminated (1) by the Company other than for Cause, (2) by Executive for Good
Reason or (3) due to Executive’s death or Disability, then, subject to
Executive’s (or Executive’s estate’s) execution, delivery and non-revocation of
a general release of claims against the Company and other released parties in
the form attached hereto as Annex A (the “Release”) that becomes irrevocable in
accordance with its terms no later than 55 days after the Date of Termination,
then Executive (or, in the event of Executive’s death, Executive’s heirs) shall
be entitled to receive the following payments and benefits:

 

(i)the Company shall pay an amount to Executive equal to Executive’s Base Salary
for a period of 24 months, with one-half of such amount (the “First Severance
Payment”) being paid in the form of 12 equal monthly installments, with all such
installments being paid within one year of the Date of Termination, and the
other half of such amount (the “Second Severance Payment”) being paid in the
calendar year following the calendar year in which the Date of Termination takes
place (the “Subsequent Calendar Year”), with the Company retaining the sole
discretion to pay the Second Severance Payment in installments over the
Subsequent Calendar Year or in lump sum on a date within the Subsequent Calendar
Year; provided, however, that (A) until the 60th day following the Date of
Termination, all installments in respect of the First Severance Payment that
would otherwise be made during such 60-day period shall instead be withheld and
paid on such 60th day subject to the Release becoming irrevocable as provided
above, and no payment in respect of the Second Severance Payment shall be paid
during such 60-day period, and (B) in the event Executive materially breaches
Executive’s obligations under Section 6(a), (b), (c) or (d), the Company shall
cease to be required to provide the payments specified in this Section 5(a)(i);

 



 7 

 

 

(ii)for a period of 12 months following the Date of Termination, or until
Executive becomes eligible for coverage under the group health plans of a
successor employer, if earlier, the Company shall reimburse Executive for the
premiums to continue Executive’s group health, dental and vision insurance under
the Company’s plans under the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided the Company has received any
satisfactory documentation needed to verify that payments to the insurer were
made; provided, however, that (A) until the 60th day following the Date of
Termination, all installments that would otherwise be made during such 60-day
period shall instead be withheld and paid on such 60th day subject to the
Release becoming irrevocable as provided above, (B) in the event Executive
materially breaches Executive’s obligations under Section 6(a), (b), (c) or (d),
the Company shall cease to be required to provide the payments specified in this
Section 5(a)(ii), and (C) that if at any time the Company determines, in its
sole discretion, that the reimbursement of the premiums as provided in this
paragraph would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) or any
statute or regulation of similar effect (including, without limitation, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the reimbursement
for premiums under the plan, the Company shall instead pay Executive a fully
taxable cash payment equal to the premiums for that month (or, in the case of a
self-funded plan, the monthly cost of such coverage), subject to withholdings
and deductions, provided Executive has not become eligible for coverage for that
month under the group health plans of a successor employer, and in no event
shall any payment described in this clause (C) be made after the last day of the
Subsequent Calendar Year;

 

(iii)the Company shall pay to Executive a single lump-sum cash amount equal to
the cost of premiums under COBRA for a period of six months (the “Lump-Sum COBRA
Amount”), payable in the Subsequent Calendar Year on the date that is 12 months
following the Date of Termination, subject to applicable withholdings and
deductions; provided, however, that (A) Executive shall not be entitled to any
payment under this Section 5(a)(iii) in the event, prior to the date such
payment is made, Executive (1) becomes eligible for coverage under the group
health plans of a successor employer or (2) materially breaches Executive’s
obligations under Section 6(a), (b), (c) or (d) of this Agreement, and (B) if,
after the date that is 12 months following the Date of Termination but prior to
the date that is 18 months following the Date of Termination, Executive
(1) becomes eligible for coverage under the group health plans of a successor
employer, or (2) materially breaches Executive’s obligations under Section 6(a),
(b), (c) or (d) of this Agreement, Executive shall repay to the Company, within
30 days of the applicable triggering event, an amount equal to the Lump-Sum
COBRA Amount multiplied by the percentage of such six-month period remaining
after the occurrence of the applicable triggering event;

 



 8 

 

 

(iv)the Company shall treat all outstanding LTIP Awards or other equity or
incentive awards held by Executive in accordance with the terms of the
applicable plan and award agreements; and

 

(v)to the extent not previously paid or provided, the Company shall pay to
Executive his Base Salary through the Date of Termination and any other amounts
or benefits required to be paid or provided or that Executive is eligible to
receive pursuant to the terms and conditions of the Company’s applicable
employee benefit plans and programs, including accrued but unused vacation time,
unreimbursed business expenses and any earned but unpaid Annual Bonus (such
other amounts and benefits, the “Accrued Rights”).

 

(b)               Change in Control. (i) If, during the Term, Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason during the two-year period beginning on the date of consummation of a
Change in Control (as defined below), then in lieu of the amounts described in
Section 5(a), Executive shall be entitled to receive the following payments and
benefits subject to execution, delivery and non-revocation of the Release that
becomes irrevocable in accordance with its terms no later than 55 days after the
Date of Termination:

 

(A)the Company shall pay to Executive a single lump-sum cash amount equal to 24
months of Executive’s Base Salary, which shall be payable on the 60th day
following the Date of Termination; provided, however, that in the event such
Change in Control does not constitute a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation” as set forth in Treas. Reg. Section
1.409A-3(i)(5), such amount shall instead be paid as set forth in Section
5(a)(i);

 

(B)the Company shall pay to Executive a single lump-sum cash amount equal to
Executive’s Target Bonus for the year in which the Date of Termination occurs,
which shall be payable on the 60th day following the Date of Termination;

 



 9 

 

 

(C)the Company shall pay to Executive a single lump-sum cash amount equal to the
cost of premiums under COBRA for a period of 18 months following the Date of
Termination, which shall be payable on the 60th day following the Date of
Termination and subject to withholdings and deductions; provided, however, that
in the event such Change in Control does not constitute a “change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation” as set forth in Treas.
Reg. Section 1.409A-3(i)(5), such amount shall instead be paid as set forth in
Section 5(a)(ii) and (iii);

 

(D)the Company shall treat all outstanding LTIP Awards or other equity or
incentive awards held by Executive in accordance with the terms of the
applicable plan and award agreements; and

 

(E)the Company shall provide to Executive the Accrued Rights.

 

(ii)Notwithstanding any other provision in this Agreement or any other
agreement, contract, or understanding entered into by Executive with the Company
or any member of the Company Group, in the event that it is determined by the
reasonable computation by tax counsel or a nationally recognized certified
public accounting firm that shall be selected by the Company and engaged at its
expense (such tax counsel or accounting firm, the “Accountant”) that the
aggregate amount of the payments, distributions, benefits and entitlements of
any type payable by the Company or any member of the Company Group to or for
Executive’s benefit under this Agreement or any other formal or informal plan or
other arrangement, contract or understanding (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
change of control), in each case, that could be considered “parachute payments”
within the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) that, but for this Section 5(b)(ii) would be payable to Executive,
exceeds the greatest amount of Parachute Payments that could be paid to
Executive without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law, or any interest or penalties with respect to such
tax (such tax or taxes, the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to Executive shall not exceed the amount that
produces the greatest after-tax benefit to Executive after taking into account
any federal, state, local, Excise Tax and/or other applicable taxes to be
payable by Executive in respect of such payments. For the avoidance of doubt,
this provision shall reduce the amount of Parachute Payments otherwise payable
to Executive, if doing so would place Executive in a better net after-tax
economic position as compared with not doing so (taking into account the
federal, state, local, Excise Tax and/or other applicable taxes payable in
respect of such Parachute Payments). The Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating the portion of the Parachute
Payments that are payable in cash and then by reducing or eliminating the
non-cash portion of the Parachute Payments, in each case in reverse order
beginning with payments or benefits that are to be paid the furthest in time
from the date of the Accountant’s determination. For purposes of making the
calculations required by this paragraph, the Accountant may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code and shall make reasonable use of all
available exemptions (including valuation of all applicable non-competition
covenants).

 



 10 

 

 

(iii)For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

 

(A)any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”)) of
35% or more of either (i) the then-outstanding common stock of the Parent (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Parent entitled to vote generally in
the election of directors (the “Directors”) of the Board (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(1) any issuance by the Parent, (2) any acquisition by the Parent or any of its
affiliates (as defined below), (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any of its
affiliates or (4) any acquisition pursuant to a transaction that complies with
(C)(1), (2) and (3) below;

 

(B)a majority of the Directors are not Incumbent Directors (as defined below);

 

(C)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Parent or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Parent or the acquisition of assets or securities of another
entity by the Parent or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(1) the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including an entity that,
as a result of such transaction, owns the Parent or all or substantially all of
the Parent’s assets either directly or through one or more subsidiaries), (2) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company Group or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (3) a majority of
the members of the board of directors (or, for a non-corporate entity,
equivalent governing body) of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 



 11 

 

 

(D)approval by the stockholders of the Parent of a complete liquidation or
dissolution.

 

(iv)For purposes of this Agreement, “affiliate” of any Person means any Person
that directly or indirectly controls, is controlled by or is under common
control with such Person. The term “control” (including, with the correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.

 



 12 

 

 

(v)For purposes of this Agreement, “subsidiary” of any Person means a
corporation, company or other entity (A) more than 50% of whose outstanding
shares or securities (representing the right to ordinarily vote for the election
of directors or other managing authority) are, or (B) which does not have
outstanding shares or securities (as may be the case in a partnership, joint
venture, limited liability company, unincorporated association or other similar
entity), but more than 50% of whose ownership interest representing the right
generally to make decisions for such other entity is, at such applicable time,
owned or controlled, directly or indirectly, by such Person.

 

(vi)For purposes of this Agreement, “Incumbent Directors” means the individuals
who, as of the Effective Date, are Directors and any individual becoming a
Director subsequent to the Effective Date whose election, nomination for
election by the Parent’s stockholders or appointment was approved by majority
vote of the then Incumbent Directors (either by a specific vote or by approval
of the proxy statement of the Parent in which such individual is named as a
nominee for Director without objection to such nomination); provided, however,
that an individual will not be an Incumbent Director if such individual’s
election or appointment to the Board occurs as a result of an actual or
threatened election contest (as described in Rule 14a-12(c) of the Exchange Act)
with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

 

(vii)For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(c)                Cause; Other Than for Good Reason; Expiration of Term. If,
during the Term, Executive’s employment shall be terminated for Cause or
Executive terminates employment without Good Reason (and other than due to
Executive’s death or Disability), or such employment terminates due to
Executive’s election not to renew the Term, the Company shall provide to
Executive the Accrued Rights and shall have no other obligations to Executive
under this Agreement.

 

(d)               Executive COBRA Obligations. If Executive is entitled to COBRA
reimbursement or payment above, Executive must immediately notify the Company if
Executive becomes eligible for coverage under another employer’s group health
plan or otherwise ceases to be eligible for continued coverage under COBRA under
the Company Group’s group health, dental and vision plans during the period of
18 months following the Date of Termination. Any applicable COBRA premiums that
are paid under this Agreement will not include any amounts payable by Executive
under a Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Executive.

 



 13 

 

 

6.                  Covenants.

 

(a)                Non-Competition. Executive hereby agrees that during the Term
and for a period of one year after the termination for any reason of Executive’s
employment (the “Relevant Period”), Executive shall not, directly or indirectly,
provide services, whether as principal, agent, director, officer, employee,
consultant, advisor, shareholder, partner, member or otherwise, alone or in
association with any other person, corporation, partnership, limited liability
company, sole proprietorship or unincorporated business or any non-U.S. business
entity (whether or not for profit) (any such entity, a “Business”), to any
Competing Business (as defined below); provided, however, that Executive may
provide services to a Competing Business that is engaged in one or more
businesses other than the Business Area (as defined below) but only to the
extent that Executive does not provide services, directly or indirectly, to the
segment of such Competing Business that is engaged in the Business Area. For
purposes of this Agreement, the term “Competing Business” shall mean any
Business engaged in the Business Area. For purposes of this Agreement, the term
“Business Area” shall mean the international flag marine transportation of crude
oil and petroleum products. Nothing in this Section 6(a) shall be construed as
denying Executive the right to own securities of any corporation listed on a
national securities exchange in an amount up to 3% of the outstanding number of
such securities. The Company reserves the right to pay Executive his Base Salary
during the Relevant Period (or such lesser time that the Company determines in
its discretion) in the event Executive resigns without Good Reason, but such
payment shall not impose any additional restrictions or obligations on Executive
under this Agreement, unless otherwise agreed to by Executive.

 

(b)                Non-Solicitation. Executive hereby agrees that during the
Term and for the Relevant Period, Executive will not, directly or indirectly,
solicit or induce (i) any person who is employed by any member of the Company
Group or was so employed within the six-month period prior to the Termination
Date to discontinue such person’s employment with any member of the Company
Group, nor will Executive employ any such person or (ii) any customer of any
member of the Company Group to discontinue or reduce its business with any
member of the Company Group (either through the transition of such business to a
competitor of any member of the Company Group or otherwise). General
solicitation of the public for employment will not constitute a solicitation
hereunder so long as such general solicitation does not target any such person.

 



 14 

 

 

(c)                Confidential Information. Executive shall use reasonable
efforts and diligence both during the Term and after the termination of
Executive’s employment for any reason to protect the confidential, trade secret
and/or proprietary character of all Confidential Information and Trade Secret
Information (as defined below). Executive shall not, directly or indirectly, use
(for Executive’s benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of Executive’s duties for the Company. For purposes of this
Agreement, “Confidential Information” shall mean all confidential information of
any member of the Company Group, regardless of the form or medium in which it is
or was created, stored, reflected or preserved, information that is either
developed by Executive (alone or with others) or to which Executive shall have
had access during any employment with the Company or any other member of the
Company Group. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
any member of the Company Group from others with whom the Company Group has a
business relationship in which, and as a result of which, such information is
revealed to any member of the Company Group. For purposes of this Agreement,
“Trade Secret Information” shall mean all information, regardless of the form or
medium in which it is or was created, stored, reflected or preserved, that is
not commonly known by or generally available to the public and that: (A) derives
or creates economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
Company Group’s Trade Secret Information may include, but is not limited to, all
confidential information relating to or reflecting any member of the Company
Group’s strategic plans and activities; compilations of data; product plans;
sales, marketing and business plans and strategies; pricing, price lists,
pricing methodologies and profit margins; inventions, concepts, ideas, designs
and formulae; current, past and prospective customer lists; current, past and
anticipated customer needs, preferences and requirements; market studies;
computer software and programs (including object code and source code); and
computer and database technologies, systems, structures and architectures.
Executive understands that Confidential Information and/or Trade Secret
Information may or may not be labeled as such, and Executive shall treat all
information that appears to be Confidential Information and/or Trade Secret
Information as confidential unless otherwise informed or authorized by the
Company. Nothing in this Agreement shall be construed to mean that the Company
owns any intellectual property or ideas that were conceived by Executive before
Executive commenced employment with the Company and which Executive has
previously disclosed to the Company.

 

(i)Executive agrees that both during the Term and after the termination of
Executive’s employment for any reason, if Executive is legally required (whether
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information or Trade Secret Information, Executive shall promptly
notify the Company of such request or requirement so that the Company or other
member of the Company Group may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Section 6(c). Thereafter, Executive shall use reasonable
efforts, in cooperation with the Company or otherwise, to avoid or minimize the
required disclosure and/or to obtain such protective order or other relief. If,
in the absence of a protective order or the receipt of a waiver hereunder,
Executive is compelled to disclose the Confidential Information or Trade Secret
Information or else stand liable for contempt or suffer other sanction, censure
or penalty, Executive shall disclose only so much of the Confidential
Information or Trade Secret Information to the party compelling disclosure as
Executive believes in good faith, on the basis of advice of counsel, is required
by law, and Executive shall give the Company prior notice of the Confidential
Information or Trade Secret Information Executive believes Executive is required
to disclose. The Company shall reimburse any reasonable legal fees and related
expenses Executive incurs in order to comply with this Section 6(c)(i).

 



 15 

 

 

(ii)Nothing in this Section 6(c) or elsewhere in this Agreement prohibits
Executive from: (A) filing and, as provided for under Section 21F of the
Exchange Act, maintaining the confidentiality of a claim with the Securities and
Exchange Commission (the “SEC”); (B) providing Confidential Information, Trade
Secret Information, information about this Agreement or the Company or any of
its subsidiaries or any similar information to the SEC, or providing the SEC
with information that would otherwise violate any section of this Agreement, to
the extent permitted by Section 21F of the Exchange Act; (C) cooperating,
participating or assisting in an SEC investigation or proceeding without
notifying the Company; or (D) receiving a monetary award as set forth in Section
21F of the Exchange Act. In addition, Executive is advised that Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of any Confidential Information, Trade Secret
Information, information about this Agreement or the Company or its subsidiaries
or any similar information that constitutes a trade secret to which the Defend
Trade Secrets Act (18 U.S.C. § 1833(b)) applies that is made (1) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (2) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order.

 

(d)               Non-Disparagement. During the Term and after the termination
of Executive’s employment for any reason, (i) Executive shall not make, either
directly or indirectly, any oral or written negative, disparaging or adverse
statements or representations of or concerning the Company or any member of the
Company Group, any of their current or former clients, customers or businesses,
or any of their current or former directors, officers, employees or shareholders
and (ii) the Company Parties (as defined below) shall not make any oral or
written negative, disparaging or adverse statements or representations of or
concerning Executive; provided, however, that nothing herein shall prohibit (A)
critical communications between Executive and the Company or Company Parties
during the Term and in connection with Executive’s employment, (B) Executive or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) or (C)
either party from acting in good faith to enforce such party’s rights under this
Agreement, including putting a future employer on notice of Executive’s
restrictive covenants and compliance therewith. For purposes of this Agreement,
the term “Company Parties” shall mean the executive officers and designated
spokespersons of any member of the Company Group, acting in their capacity as
representatives of the Company Group.

 



 16 

 

 

(e)               Intellectual Property. Executive agrees that all ideas,
concepts, processes, discoveries, devices, machines, tools, materials, designs,
improvements, inventions, computer software and other things of value
(“Intangible Rights”), if patented or subject to a patent application or
intellectual property protection and Confidential Information and Trade Secrets,
which are or have been conceived, made, invented or suggested, either by
Executive alone or in collaboration with others, during his employment with the
Company and relating to the business of the Company Group, have been and will be
promptly disclosed in writing to the Company and are and will be the sole and
exclusive property of the Company and the Company Group. Executive hereby
assigns to the Company and the Company Group all of Executive’s right, title and
interest in and to all such intangible rights that are patented or subject to a
patent application by the Company or any member of the Company Group and their
successors or assigns, and in and to Confidential Information. In the event that
any of said Intangible Rights will be deemed by the Company or any member of the
Company Group to be patentable or otherwise registerable under any federal,
state, or foreign law, Executive further agrees that, at the expense of the
Company or the Company Group, Executive will execute all documents and do all
things necessary, advisable, or proper to obtain such patents or registrations,
and to vest in the Company and the Company Group full title thereto. Executive
agrees that all right, title and interest in any and all copyrights, copyright
registrations and copyrightable subject matter that occur as a result of
Executive’s employment with the Company are and will be the sole and exclusive
property of the Company and the Company Group, and agrees that such works
comprise “works for hire.” Executive hereby assigns and agrees to assign to the
Company and the Company Group all right, title and interest in and to any and
all such copyrights, copyright registrations, copyrightable subject matter that
occur as a result of such employment.

 

(f)                 Return of Company Property. Other than as permitted by the
CEO in writing, all documents (including Confidential Information), data,
recordings or other property, including smartphones, tablets, computers and
other business equipment, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for Executive
and utilized by Executive in the course of his employment with the Company shall
remain the exclusive property of the Company and the Company Group, and
Executive shall return all such property, documents and information upon any
termination of his employment and as otherwise requested by the Company or any
member of the Company Group during the Term.

 

(g)               Resignation from Offices. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, effective as of the Date
of Termination, from any positions that Executive holds with the Company and the
other members of the Company Group, including the Board (and any committees
thereof) and the board of directors or other governing body (and any committees
thereof) of any of the members of the Company Group. Executive hereby agrees to
execute any and all documentation of such resignations upon request by the
Company or any member of the Company Group, but shall be treated for all
purposes as having so resigned upon termination of employment, regardless of
when or whether Executive executes any such documentation.

 



 17 

 

 

(h)               Reasonableness. Executive acknowledges that, in his capacity
as a senior executive of the Company, Executive will have significant exposure
and access to the Company’s and the Company Group’s Confidential Information and
Trade Secret Information. In addition, Executive acknowledges that information
regarding the Company’s and Company Group’s business and financial relations
with its vendors and customers is Confidential Information and is proprietary to
the Company and the Company Group and that any interference with such relations
based directly or indirectly on the use of such information would cause
immeasurable and irreparable damage to the Company and the Company Group.
Furthermore, Executive acknowledges that information regarding the Company’s and
the Company Group’s employment relationships and service arrangements with its
directors, officers and employees is Confidential Information, that the Company
and the members of the Company Group depend upon the unique talents, knowledge
and expertise of their directors, officers and employees for its continued
performance and that interference with such employment relationships or service
arrangements would cause immeasurable and irreparable damage to the Company and
the Company Group. Therefore, Executive acknowledges that the limitations and
obligations contained in this Section 6 are, individually and in the aggregate,
reasonable and properly required by the Company and the Company Group. Executive
agrees that Executive shall not challenge or contest the reasonableness,
validity or enforceability of any such limitations and obligations.

 

7.                  Injunctive Relief. Executive acknowledges that a violation
on Executive’s part of any of the covenants contained in Section 6 would cause
immeasurable and irreparable damage to the Company and the Company Group in an
amount that would be material but not readily ascertainable, and that any remedy
at law would be inadequate. Accordingly, Executive agrees that the Company and
the members of the Company Group (in addition to any other rights they may have
under this Agreement) shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief in any court of
competent jurisdiction for any actual or threatened violation of any such
covenant in addition to any other remedies they may have. Executive agrees that
in the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of Section 6 hereof is void or constitutes an
unreasonable restriction against Executive, the provisions of such Section 6
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to remain in force and effect for the greatest period and to
such extent as such arbitrator or court may determine constitutes a reasonable
restriction under the circumstances. Additionally, in the event of a breach or
violation by Executive of Section 6, the applicable Relevant Period set forth in
Section 6 will be tolled until such breach or violation has been cured.

 

8.                  Miscellaneous.

 

(a)               Notices. Except as otherwise required by law, any written
notice hereunder will be deemed validly given, made or served (i) on the date on
which it is delivered personally, (ii) five business days after it will have
been sent by registered or certified mail (receipt requested and postage
prepaid), or (iii) one business day after it is sent by a recognized overnight
courier (charges prepaid).

 



 18 

 

 

If to the Company, addressed to:         Diamond S Management LLC   33 Benedict
Place, 2nd Floor   Greenwich, CT 06830   United States of America       
Attention: Chief Executive Officer     Group General Counsel       Copy to
(which shall not constitute notice):       Seward & Kissel LLP           One
Battery Park Plaza   New York, New York 10004   Attention: Lawrence Rutkowski  
  Anne C. Patin       If to Executive:         The most recent address on file
with the Company.

 

(b)                Withholding. All payments to be made to Executive hereunder
will be subject to all applicable required withholding of federal, state, local
and foreign taxes, including income and employment taxes.

 

(c)                Governing Law. This Agreement and any disputes arising
hereunder or related hereto (whether for breach of contract, tortious conduct or
otherwise) shall be governed by and construed in accordance with the laws of the
State of Connecticut, without reference to its conflicts of law principles.

 

(d)                Jurisdiction. Each party irrevocably agrees that any legal
action, suit or proceeding against it arising out of or in connection with
Executive’s employment, this Agreement or the transactions contemplated by this
Agreement or disputes relating hereto (whether for breach of contract, tortious
conduct, discrimination, retaliation or otherwise) shall be brought exclusively
in the federal and state courts located in Fairfield County, Connecticut, and
hereby irrevocably accepts and submits to the exclusive jurisdiction and venue
of the aforesaid courts in personam, with respect to any such action, suit or
proceeding. The parties hereby waive, to the fullest extent permitted by
applicable law, any objection that they now or hereafter have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding
brought in such court. The parties agree not to commence any action arising out
of or relating to Executive’s employment or this Agreement in a forum other than
the forum described in this Section 8(d). Each party shall pay its own costs,
legal, accounting and other fees and all other expenses associated with
enforcing its rights under this Agreement.

 

(e)                Amendment. No provisions of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by the parties hereto. The provisions of this Agreement may be
waived only in writing signed by the party or parties entitled to the benefit
thereof. A waiver or any breach or failure to enforce any provision of this
Agreement shall not in any way affect, limit or waive a party’s rights hereunder
at any time to enforce strict compliance thereafter with every provision of this
Agreement.

 



 19 

 

 

(f)                Assignment; Successors. This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive, and any assignment in violation of this Agreement shall
be void. This Agreement shall inure to the benefit of and be enforceable by
Executive’s heirs, successors, assigns and legal representatives. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. No such assignment will be
deemed to be a termination of employment by the Company without Cause or by
Executive for Good Reason. Without limiting the foregoing, the parties hereto
agree that the Company may assign this Agreement to the Delaware Entity.

 

(g)                Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
If any signature is delivered by facsimile transmission or by PDF, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf the signature is executed) with the same force and effect as if
such facsimile or PDF signature were an original thereof.

 

(h)                Construction. The headings in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. As used in this Agreement, words such as
“herein”, “hereinafter”, “hereby” and “hereunder”, and words of like import,
refer to this Agreement, unless the context requires otherwise. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions.

 

(i)                 Sections 409A and 457A of the Code.

 

(i)It is intended that the payments and benefits under this Agreement comply
with Section 409A of the Code and the regulations promulgated thereunder
(“Section 409A”) and, to the extent applicable, Section 457A of the Code and the
regulations promulgated thereunder (“Section 457A”), and, accordingly, to the
maximum extent permitted, all provisions of this Agreement shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A and, to the extent applicable, Section 457A, all
in a manner intended to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the requirements
of Section 409A and, to the extent applicable, Section 457A. In no event
whatsoever shall the Company or any other member of the Company Group be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Section 409A and/or Section 457A or damages for failing to comply with
Section 409A and/or Section 457A.

 



 20 

 

 

(ii)Neither Executive nor any of his creditors (other than the Company and the
members of the Company Group) or beneficiaries shall have the right to subject
any “nonqualified deferred compensation” (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any member of the Company Group (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any “nonqualified deferred compensation” (within the meaning of
Section 409A) payable to Executive under any Company Plan may not be reduced by,
or offset against, any amount owing by Executive to the Company or any member of
the Company Group.

 

(iii)Notwithstanding anything to the contrary in this Agreement, if, at the time
of Executive’s separation from service (within the meaning of Section 409A),
(A) Executive is a “specified employee” (within the meaning of Section 409A and
using the identification methodology selected by the Company from time to time)
and (B) the Company shall make a good faith determination that an amount payable
under the Company Plans constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company and the Company Group shall not
pay such amount on the otherwise scheduled payment date, but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
Executive’s employment unless such termination is also a “separation from
service” (within the meaning of Section 409A) and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

(iv)For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treas. Reg. Section 1.409A-2(b)(2)(iii).

 



 21 

 

 

(v)Notwithstanding anything to the contrary in this Agreement, to the extent
that reimbursements or other in-kind benefits provided under this Agreement
constitute “nonqualified deferred compensation” for purposes of Section 409A,
(1) the reimbursements or other in-kind benefits provided to Executive under
this Agreement and any Company Plan during any calendar year shall not affect
the reimbursements or other in-kind benefits to be provided to Executive in any
other calendar year, (2) the right to such reimbursements or other in-kind
benefits cannot be liquidated or exchanged for any other benefit and shall be
provided in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto, and (3) reimbursement payments shall be made to Executive in
accordance with the applicable policies of the Company and the Company Group,
but in no event later than the last day of the calendar year following the
calendar year in which the underlying expense is incurred.

 

(j)                 No Waiver.  No failure by either party hereto at any time to
give notice of any breach by the other party of, or to require compliance with,
any condition or provision of this Agreement will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior to subsequent
time.

 

(k)                Severability. It is a desire and intent of the parties that
the terms, provisions, covenants, and remedies contained in this Agreement will
be enforceable to the fullest extent permitted by law. If any such term,
provision, covenant, or remedy of this Agreement or the application of any such
term, provision, covenant, or remedy to any person, association, or entity or
circumstances will, to any extent, be construed to be invalid or unenforceable
in whole or in part, then such term, provision, covenant, or remedy will be
construed or re-written in a manner so as to permit its enforceability under the
applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application of the remaining
provisions of this Agreement to any person, association, or entity or
circumstances other than those to which they have been held invalid or
unenforceable, will remain in full force and effect.

 

(l)                 Entire Agreement. This Agreement and the other agreements
and arrangements referred to in this Agreement supersede and replace any
previous agreements and discussions pertaining to the subject matter covered
herein. This Agreement and the Annex hereto (collectively, the “Employment
Documents”) constitute the entire agreement of the parties with regard to the
terms of Executive’s employment, termination of employment, and severance
benefits, and contain all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to such matters.
Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters that is not embodied in the Employment Documents, and that no
agreement, statement, or promise relating to the employment of Executive by the
Company that is not contained in the Employment Documents will be valid or
binding. Executive acknowledges that neither the Company and/or any member of
the Company Group, nor any representative of the Company and/or any member of
the Company Group, has made and Executive has not relied upon any representation
or promise to Executive other than as expressly set forth herein. Executive
represents that he has complied with all restrictive covenants, obligations of
confidentiality, and intellectual property provisions contained in any prior
employment agreement between Executive and the Company, any member of the
Company Group, or any prior employer. 

 



 22 

 

 

(m)               Waiver of Punitive Damages. The parties recognize and
acknowledge, and hereby expressly waive, any right any of them may have to
punitive damages, except as provided by statute or otherwise required by law.

 

(n)                Cooperation. During any period during which any
post-employment payments or other monies are being paid to Executive under this
Agreement after the Date of Termination, Executive will provide to the Company
and the Company Group reasonable levels of assistance to the Company and the
Company Group in answering questions or otherwise cooperating concerning the
business of the Company and the Company Group, transition of responsibility, or
litigation; provided that (i) Executive will be fully and promptly reimbursed
for all out of pocket travel and related expenses of Executive reasonably
incurred in connection with such assistance and (ii) any such assistance will
not interfere or conflict with the obligations that Executive may owe to any
other employer.

 

9.                  Acknowledgement. Executive represents that he is fully
competent to manage his business affairs, he has read this document carefully,
he understands all of its contents, he fully understands the final and binding
effect of this Agreement, he had the opportunity to consult with his attorney,
and he executes this Agreement freely and voluntarily. Executive represents and
acknowledges that in executing this Agreement he does not rely (and has not
relied) upon any representation or statement not set forth herein made by the
Company, any member of the Company Group, or the Board, or by any of their
respective agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Agreement or otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

  DIAMOND S MANAGEMENT LLC,         By: /s/ Craig H. Stevenson, Jr.     Name:
Craig H. Stevenson, Jr.     Title: President, Chief Executive Officer and
 Secretary      

 

 

 

ALL PAYMENTS HEREUNDER GUARANTEED

BY DIAMOND S SHIPPING INC.,

 

        By: /s/ Craig H. Stevenson, Jr.     Name: Craig H. Stevenson, Jr.    
Title: President and Chief Executive Officer

 



 23 

 

 

  EXECUTIVE,         By: /s/ Kevin Kilcullen     Kevin Kilcullen

 

 

 

 24 

 

 



Annex A

 

[General Release of Claims]

 

This Agreement and Release (the “Agreement”) is between ________ (“Executive”)
and Diamond S Management LLC, a limited liability company organized in the
Marshall Islands (the “Company”).

 

WHEREAS, Executive and the Company entered into an employment agreement dated as
of _______ (the “Employment Agreement”);

 

WHEREAS, the Employment Agreement provides that Executive shall be entitled to
certain payments and benefits upon the termination of Executive’s employment
subject to the execution and non-revocation of a general release of claims; and

 

WHEREAS, Executive and the Company hereby desire to settle any and all claims
Executive may have against any of the Released Parties (as defined below).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  Subject to the Company’s timely receipt of a fully executed
copy of this Agreement, the expiration of the revocation period set forth in
Section 9 and Executive’s compliance with the terms of this Agreement, the
Company will pay Executive [to insert consideration].

 

2.                  The payments and benefits made hereunder shall be less
applicable deductions and withholdings.

 

3.                  The payments and benefits set forth in Section 1 include any
and all amounts due or arguably due to Executive on account of wages, bonuses,
salary, separation pay, vacation pay, paid time off, sick time, business
expenses, deferred compensation, profit sharing, benefits or any other form of
compensation or amounts from any of the Released Parties (as defined below)
under the Employment Agreement or otherwise.

 

4.                  (a) In exchange for the payments and benefits provided for
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive, on behalf of Executive
and Executive’s heirs, executors, administrators, representatives and assigns,
hereby forever unconditionally and irrevocably releases and discharges the
Company, Diamond S Shipping Inc., Diamond S Management LLC (a Delaware limited
liability company), any related or affiliated entity, their parent entities,
subsidiaries, general partners, members, managing members, direct and indirect
affiliates, predecessors, successors and assigns, any employee benefit plans
established or maintained by any of the foregoing entities, and each and all of
their current and former officers, directors, employees, trustees, agents,
attorneys, plan administrators, representatives, partners, members, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, causes of action, complaints, agreements, promises, contracts,
undertakings, covenants, guarantees, grievances, liabilities, damages, rights,
obligations, expenses, debts and demands whatsoever, in law or equity, known or
unknown, whether present or future and without regard to the subsequent
discovery or existence of facts in addition to or different from those which
Executive now knows or believes to be true, that Executive, Executive’s heirs,
executors, administrators, representatives and assigns ever had, now have or
hereafter can, shall or may have, for, upon or by reason of any alleged or
actual matter, cause or thing from the beginning of time until the date
Executive signs this Agreement, including, but not limited to, those arising out
of in connection with or relating to in any way the terms and conditions of
Executive’s employment, the Employment Agreement or the cessation of Executive’s
employment.

 



 25 

 

 

(b) Executive understands and acknowledges that by signing this Agreement
Executive is waiving and releasing any and all claims Executive may have against
the Released Parties concerning the terms and conditions of Executive’s
employment and the termination of Executive’s employment under any federal,
state, city or local law, including those prohibiting discrimination on the
basis of sex, age, race, color, disability, religion, creed, national origin,
ancestry, sexual orientation, pregnancy, handicap, marital status, citizenship
or any other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with
regard to benefits or any other terms and conditions of employment, or
prohibiting retaliation in connection with any complaint or claim of alleged
discrimination or harassment and that Executive intends to do so. As such, this
release includes, but is not limited to, regardless of whether such laws apply
to the Released Parties, any claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, the
Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act (“ERISA”), the
Equal Pay Act, the Americans with Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act (“WARN”), the Uniformed Services
Employment and Reemployment Rights Act, the U.S. Sarbanes Oxley Act of 2002,
§§ 748(h)(1), 922(h)(1) and 1057 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the New York Paid Family Leave Law, the New York State
Labor Law, the New York State and City Human Rights Laws, each as amended, and
any other federal, state or local statute, rule or regulation or the common law.

 

(c) Executive hereby intends to expressly waive and relinquish, to the fullest
extent permitted by law, all claims Executive may have whether or not known or
suspected to exist in Executive’s favor at the time of executing this Agreement.
Executive further acknowledges that Executive is aware that Executive may
hereafter discover facts in addition to or different from those which Executive
now knows or believes to be true with respect to the subject matter of this
Agreement, but it is Executive’s intention to, and Executive fully, finally and
forever settles and releases any and all claims against the Released Parties in
any forum whatsoever, relating in any way to the claims being released herein,
whether known or unknown, suspected or unsuspected, which now exist, may
hereafter exist, or heretofore have existed, and without regard to the
subsequent discovery or existence of such different additional facts. Nothing
herein, however, shall be deemed to prevent Executive from challenging this
release and waiver of Executive’s rights under the ADEA solely on the grounds
that this release and waiver was not made knowingly and voluntarily, as more
fully set forth in Section 6 below.

 



 26 

 

 

5.                  Executive represents that Executive has not filed any claim,
action, lawsuit, charge, complaint, arbitration or proceeding of any kind
against the Company or any of the Released Parties. Executive further covenants
and agrees that Executive will not bring any claim, action, lawsuit, charge,
complaint, arbitration or proceeding of any kind, at law or in equity, against
the Company or any of the Released Parties arising out of, in connection with or
relating to in any way the claims released in this Agreement, Executive’s
employment, the termination of Executive’s employment or any other matter. In
the event Executive violates this Section 5, Executive agrees to pay all costs
and expenses of defending against any such claim, action, lawsuit, charge,
complaint, arbitration or proceeding incurred by the Company or any of the
Released Parties, including reasonable attorneys' fees. Nothing in this Section
5 or otherwise in this Agreement, however, shall limit Executive’s right, where
applicable, to file an administrative charge or complaint or participate in an
investigative proceeding of the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (the “SEC”) or any other
federal, state or local governmental agency, commission or body (each a
“Governmental Agency”). To the extent permitted by law, Executive agrees that
Executive shall not be entitled to, and Executive waives and releases any right
to, recovery of individual monetary relief or other individual remedies,
including but not limited to damages, fees, costs or disbursements, from any of
the Released Parties in connection with or relating to any such charge or
complaint, but in no event shall such waiver limit Executive’s right to seek and
obtain a whistleblower award from the SEC pursuant to Section 21F of the
Securities Exchange Act of 1934. Further, nothing in this Section 5 shall
prevent Executive from enforcing Executive’s rights under this Agreement.

 

6.                  Notwithstanding anything in the foregoing paragraphs or
otherwise in this Agreement to the contrary, no penalty, condition precedent
(including any requirement that Executive tender back the consideration being
paid under this Agreement) or other limitation shall be imposed if Executive
challenges the waiver of Executive’s rights under Section 4 or the covenant not
to sue pursuant to Section 5 under the ADEA on the grounds that the waiver or
covenant not to sue was not made knowingly and voluntarily. However, nothing
herein shall affect the Company’s rights to seek restitution, recoupment or
setoff or any other remedy in connection with any such challenge.

 

7.                  Notwithstanding anything in the foregoing paragraphs or
otherwise in this Agreement to the contrary, nothing herein shall release any
Released Party from (a) any claims or damages based on any right or claim that
arises after the date Executive executes this Agreement, (b) any right that is
not waivable under applicable law or (c) any right of Executive to be
indemnified and held harmless pursuant to the Company’s (or any member of the
Company Group’s, as applicable) charter or by-laws (including the LLC Agreement
(as defined in the Employment Agreement)) and to coverage as an insured under
any applicable directors and officers liability insurance policy.

 

8.                  Executive hereby acknowledges that:

 

(a)                the payments and benefits Executive will receive under this
Agreement are more than Executive would have been entitled to had Executive not
signed this Agreement;

 

(b)                Executive is hereby advised by the Company to consult with an
attorney concerning the terms of this Agreement and its effect on Executive
before signing it;

 



 27 

 

 

(c)                Executive has in fact read this Agreement, has had an
adequate opportunity to review its terms, understand its terms and consequences
and is executing it freely and voluntarily; and

 

(d)                Executive is hereby advised that Executive has a period of at
least twenty-one (21) calendar days from the date Executive received this
Agreement to decide whether to sign it.

 

9.                  Executive understands that for a period of 7 calendar days
following the execution and delivery of a signed copy of this Agreement to the
Company, this Agreement may be revoked by delivering written notice revoking
same within that time period to Anoushka Kachelo, General Counsel, Diamond S
Shipping Inc., 33 Benedict Place, Greenwich, CT. If the Agreement is not revoked
during that 7-day period, it shall become final. Should Executive revoke this
Agreement, Executive understands that the Company has no obligation to provide
the consideration set forth above, that Executive shall have the same rights
with respect to the Company that Executive had prior to signing this Agreement,
and that Executive shall have no entitlement to any amounts under this
Agreement. The payments and benefits described in Section 1, if otherwise due,
shall be held by the Company until the expiration of the 7-day revocation
period.

 

10.              Executive acknowledges and reaffirms that Executive’s
obligations in respect of Non-Competition, Non-Solicitation, Confidential
Information, Non-Disparagement and Intellectual Property as set forth in
Sections 6(a)-(e) and Cooperation under Section 8(n) of the Employment Agreement
remain in full force notwithstanding the termination of Executive’s employment
and Executive acknowledges and agrees that Executive has remained in full
compliance with such provisions up to the date Executive signs this Agreement.
The Company acknowledges and reaffirms its obligations in respect of
Non-Disparagement as set forth in Section 6(d).

 

11.                (a) Executive understands that the confidentiality of this
Agreement is important, and hereby agrees that the terms of this Agreement will
not be disclosed without the prior written consent of the Company, except to
Executive’s immediate family, attorney or accountant, and then only after
securing the agreement of such individual to maintain the confidentiality of
this Agreement, or in response to a subpoena or other legal process.
Notwithstanding the foregoing, Executive may disclose the terms of Section 9
hereof and Section 6 of the Employment Agreement to any prospective employer or
business partner. In the event Executive receives a subpoena related to
Executive’s employment with the Company, except where prohibited by law,
Executive shall promptly notify Anoushka Kachelo, General Counsel (or her
successor) in writing so that the Company will have adequate time to consider
and take any appropriate action to object to such disclosure or preserve the
confidentiality of any information sought.

 

(b)                Executive agrees to cooperate fully in all respects with the
Released Parties in connection with any and all existing or future claims,
investigations, arbitrations, proceedings, litigations or examinations involving
any of the Released Parties which relate to Executive’s service. This shall
include, without limitation, making Executive available on reasonable notice for
interviews and other communications with in-house and outside counsel acting on
behalf of the Company in connection with any such matter and appearing without a
subpoena for a deposition or to give testimony in any hearing, trial or
arbitration at the request of the Company.

 



 28 

 

 

(c)                Nothing in this Section 10 or elsewhere in the Agreement is
intended in any way to interfere with, or shall operate to prohibit Executive
from providing complete and truthful information (i) in response to a subpoena,
in testifying in any action or proceeding, or in connection with any regulatory
inquiry, (ii) as required or protected by law rule or regulation; or (iii) in
communicating directly with any Governmental Agency or self-regulatory
organization regarding a potential securities law violation without notice to
the Company.

 

12.                (a) Executive represents that Executive has returned to the
Company all property and equipment of any kind of the Company or any member of
the Company Group (as defined in the Employment Agreement) in Executive’s
possession or control. This includes computer equipment (hardware and software),
smartphone or similar device, credit cards, office keys, security access cards,
badges, identification cards and all Confidential Information (as defined in the
Employment Agreement), files, documents, copies (including drafts) of any
documentation or information (both electronic or hard copy, however stored),
relating to the business of the Company and the members of the Company Group.
Executive further represents that Executive has downloaded onto a disk or flash
drive and returned to the Company any property of the Company and the members of
the Company Group stored or saved on any computer, storage device or cloud
storage system (excluding those at the Company’s offices) Executive has used or
has had access to, and has taken all steps necessary to purge any and all
property of the Company and the members of the Company Group permanently from
any such computer, storage device or cloud storage system Executive has used or
have had access to (excluding those at the Company’s offices).

 

(b) Executive hereby agrees to resign, effective as of the Date of Termination
(as defined in the Employment Agreement), from any positions that Executive
holds with any member of the Company Group, including the Board (as defined in
the Employment Agreement) (and any committees thereof) and the board of
directors or other governing body (and any committees thereof) of any of the
members of the Company Group. Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company or any member of
the Company Group, but shall be treated for all purposes as having so resigned
upon termination of employment, regardless of when or whether Executive executes
any such documentation.

 

(c) Executive represents that Executive has provided the Company with all
log-in, password, account and other information of any kind for any documents,
programs, accounts or other password protected materials of any kind in
Executive’s possession or control that relate to the business of the Company or
any member of the Company Group.

 

13.               This Agreement amicably resolves any issues between the
parties and they agree that this Agreement shall neither be interpreted nor
construed as an admission of any wrongdoing or liability on Executive’s part or
any of the Released Parties.

 

14.               This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to
principles of conflicts of law.

 



 29 

 

 

15.               This Agreement shall be binding on and shall inure to the
benefit of Executive’s heirs, executors, administrators, representatives and
assigns and the Company’s successors in interest and assigns. Executive may not
assign any of Executive’s rights or duties hereunder, except with the written
consent of the Company. Executive represents that Executive has not assigned or
attempted to assign any rights or claims Executive may have against any of the
Released Parties at any time prior to signing this Agreement.

 

16.               Subject to Section 6, in the event that the release or
covenant not to sue contained in Sections 4 and 5 of this Agreement is held to
be invalid, void or unenforceable for any reason as a result of a challenge by
Executive, the Company may elect to enforce the remainder of the Agreement, or
cancel it and get back from Executive any consideration paid. If any other
provision of this Agreement is found invalid, void or unenforceable, it will be
deemed severed from this Agreement without affecting the remainder which will
remain in full force and effect.

 

17.                Subject to Section 6, in the event Executive materially
breaches this Agreement, the Company’s obligations shall cease and it shall be
entitled to recover all amounts paid under this Agreement in addition to any
other remedies at law or in equity it may have.

 

18.               This Agreement contains the entire agreement between Executive
and the Company and supersedes and cancels any prior agreement or understanding
between the parties on the subjects covered herein and no agreements,
representations or statements of either party not contained in this Agreement
shall bind that party. Executive acknowledges that neither the Company, nor any
representative of the Company, has made and Executive has not relied upon any
representation or promise to Executive other than as expressly set forth herein.
This Agreement may be modified, or any provision waived, only in a writing
signed by both parties.

 

19.                Executed copies of this Agreement may be delivered by
facsimile, email (PDF) or other electronic means and all such copies will be
deemed original copies of this Agreement.

 

Signature page follows.

 

 30 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement and Release.

 

  DIAMOND S MANAGEMENT LLC             By:               [Name]       [Title]  
                                   Date  

 

  



ALL PAYMENTS HEREUNDER GUARANTEED BY DIAMOND S SHIPPING INC.       By:
                [Name] [Title]         Date         ACCEPTED AND AGREED TO:    
        [Name]             Date  

 



 31 

